Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of December 19,
2012 by and between CAPITAL TRUST, INC., a Maryland corporation (the “Company”)
and BLACKSTONE HOLDINGS III L.P., a Delaware limited partnership (the
“Investor”).

WHEREAS, the Company has agreed to issue and sell to the Investor, and the
Investor has agreed to purchase, 5,000,000 shares (the “Investor Shares”) of the
Company’s class A common stock, par value $0.01 per share (the “Common Stock”),
in a private placement pursuant to that certain Purchase and Sale Agreement,
dated of even date herewith, between the Company and the Investor (as amended,
restated, supplemented, or otherwise modified from time to time, the “Purchase
and Sale Agreement”);

WHEREAS, pursuant to the terms and conditions of the Purchase and Sale
Agreement, the Investor is, among other things, purchasing the Company’s
investment management business and entering into a management agreement with the
Company of even date herewith (as amended, restated, supplemented, or otherwise
modified from time to time, the “Management Agreement”);

WHEREAS, the execution of this Agreement and the Management Agreement are
conditions to the closing under the Purchase and Sale Agreement; and

WHEREAS, the Company has agreed to grant to the Investor the registration rights
described herein (the “Registration Rights”).

NOW, THEREFORE, for the mutual promises made herein and in the other agreements
executed by the parties concurrently herewith or contemplated hereby, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

Section 1. Definitions

The following capitalized terms used herein have the following meanings:

“Affiliate” of any Person means another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with such first Person. A Person shall be deemed to control
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of management and policies of the other
Person, whether through the ownership of voting securities, by contract, or
otherwise.

“Agent” means the principal placement agent on an agented placement of
Registrable Securities.

“Agreement” means this Registration Rights Agreement, as originally executed and
as amended, restated, supplemented, or otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

“Automatic Shelf Registration Statement” shall have the meaning specified in
Rule 405 under the Securities Act.

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York, New York are required by law or permitted to be
closed.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” is defined in the recitals to this Agreement.

“Company” is defined in the preamble to this Agreement.

“EDGAR” is defined in Section 3.1(e) of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Existing Registration Rights” means the terms and conditions of the
registration rights and other terms and conditions contained in the following
agreements, copies of which are attached hereto as Annex I hereto:

 

  (i) the Preferred Share Purchase Agreement, dated as of June 16, 1997, as
amended, between the Company (formerly known as California Real Estate
Investment Trust) and Veqtor Finance Company, LLC;

 

  (ii) the Registration Rights Agreement, dated as of June 18, 2003 by and among
the Company and the Persons named therein; and

 

  (iii) the Registration Rights Agreement, dated as of May 11, 2004, by and
among the Company, and W.R. Berkley Corporation.

“Holder” means (i) the Investor as owner of Registrable Securities, and (ii) any
Person who becomes a Holder pursuant to Section 7.6.

“Inspectors” is defined in Section 3.1(m) of this Agreement.

“Investor” is defined in the preamble to this Agreement.

“Investor Shares” is defined in the recitals to this Agreement.

“Majority Selling Holders” means those Selling Holders whose Registrable
Securities included in such registration or offering, as applicable, represent a
majority of the Registrable Securities of all Selling Holders included therein.

“Management Agreement” is defined in the recitals to this Agreement.

“Maximum Threshold” is defined in Section 2.3(b) of this Agreement.

 

2



--------------------------------------------------------------------------------

“Minimum Effective Period” is defined in Section 2.1(c) of this Agreement.

“Non-Shelf Demand Registration” is defined in Section 2.1(c) of this Agreement.

“Non-Shelf Demand Registration Notice” is defined in Section 2.1(c) of this
Agreement.

“Non-Shelf Demand Registration Statement” is defined in Section 2.1(c) of this
Agreement.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Piggy-Back Registration” is defined in Section 2.3(a) of this Agreement.

“Pro Rata Adjusted” is defined in Section 2.3(b)(x)(ii) of this Agreement.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including any “free writing prospectus” (as defined in Rule 405 of
the Securities Act) and any prospectus subject to completion and a prospectus
that includes any information previously omitted from a prospectus filed as part
of an effective registration statement in reliance upon Rule 430A promulgated
under the Securities Act), as amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

“Purchase and Sale Agreement” is defined in the recitals to this Agreement.

“Registrable Securities” means the Investor Shares upon original issuance
thereof and at all times subsequent thereto, together with any equity securities
of the Company or a successor to the entire business of the Company that may be
issued in exchange for or replacement of the Investor Shares or with respect to
any stock dividend, stock distribution, stock split or any other pro rata
distribution with respect to the Common Stock. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities on the
earliest to occur of: (a) the date on which a Registration Statement with
respect to the sale of such Registrable Securities shall have become effective
under the Securities Act and such Registrable Securities shall have been sold,
transferred, disposed of in accordance with such Registration Statement; (b) the
date on which such Registrable Securities shall have ceased to be outstanding;
or (c) any date after December 19, 2019 on which Company counsel delivers a
written opinion of counsel, which shall be in a form reasonably satisfactory to
Holder’s counsel, to the effect that such Holder’s Registrable Securities are
eligible for sale without registration pursuant to Rule 144 (or any successor
provision) under the Securities Act and without volume limitations or other
restrictions on transfer thereunder; or (d) the date on which such Registrable
Securities have been sold to a third party and all transfer restrictions and
restrictive legends with respect to such Registrable Securities are removed upon
the consummation of such sale.

 

3



--------------------------------------------------------------------------------

“Registration Rights” is defined in the recitals to this Agreement.

“Registration Statement” means any registration statement filed by the Company
with the Commission in compliance with the Securities Act (including any Shelf
Registration Statement, Non-Shelf Demand Registration Statement or any
Registration Statement filed in connection with a Piggy-Back Registration) for a
public offering and sale of the Common Stock or other securities of the Company,
including the Prospectus, amendments and supplements to such Registration
Statement, including pre- and post-effective amendments, all exhibits and all
materials incorporated by reference or deemed to be incorporated by reference in
such Registration Statement (other than a registration statement (i) on Form S-4
or Form S-8 or any successor form to Form S-4 or Form S-8 or in connection with
any employee or director welfare, benefit or compensation plan, (ii) covering
only securities proposed to be issued in exchange for securities or assets of
another entity, (iii) in connection with an exchange offer or an offering of
securities exclusively to existing security holders of the Company or its
subsidiaries, (iv) relating to a transaction pursuant to Rule 145 of the
Securities Act, (v) for an offering of debt that is convertible into equity
securities of the Company, or (vi) for a dividend reinvestment plan).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Selling Holders” means, with respect to a specified registration or offering
pursuant to this Agreement, the Holders whose Registrable Securities are
proposed to be included in such registration or offering, as applicable.

“Shelf Effectiveness Period” is defined in Section 2.1(a) of this Agreement.

“Shelf Offering” is defined in Section 2.1(b) of this Agreement.

“Shelf Offering Notice” is defined in Section 2.1(b) of this Agreement.

“Shelf Registration Notice” is defined in Section 2.1(a) of this Agreement.

“Shelf Registration Statement” means a Registration Statement on Form S-3 or
another appropriate form for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act.

“Suspension Event” is defined in Section 2.4 of this Agreement.

“Transfer” means and includes the act of selling, giving, transferring, creating
a trust (voting or otherwise), assigning or otherwise disposing of (other than
pledging, hypothecating or otherwise transferring as security or any transfer
upon any merger or consolidation) (and correlative words shall have correlative
meanings); provided, however, that any transfer or other disposition upon
foreclosure or other exercise of remedies of a secured creditor after an event
of default under or with respect to a pledge, hypothecation or other transfer as
security shall constitute a Transfer.

 

4



--------------------------------------------------------------------------------

“Underwriters’ Representative” means the managing underwriter, or in the case of
a co-managed underwriting, the managing underwriter designated as the
Underwriters’ Representative by the co-managers.

“WKSI” shall mean a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act.

 

Section 2. Registration Rights

2.1 (a) Shelf Registration. At any time and from time to time on or after
December 19, 2013 (the first anniversary of the issuance of the Investor Shares)
and provided the Common Stock is listed on a national securities exchange, any
Holder may deliver to the Company a written notice (a “Shelf Registration
Notice”) requiring the Company to prepare and file with the Commission a Shelf
Registration Statement with respect to resales of some or all Registrable
Securities by the Holders as promptly as practicable after receiving the Shelf
Registration Notice, but in no event more than forty-five (45) days following
receipt of such notice. Unless such Shelf Registration Statement shall become
automatically effective, the Company shall use commercially reasonable efforts
to cause the Shelf Registration Statement to become or be declared effective by
the Commission for all of the Registrable Securities covered thereby as promptly
as practicable following delivery of the Shelf Registration Notice (if it is not
an automatically effective Shelf Registration Statement) but in no event later
than ninety (90) days after the filing of such Shelf Registration Statement. To
the extent the Company is a WKSI at the time that the Shelf Registration
Statement is to be filed, the Company shall file an automatic Shelf Registration
Statement which covers such Registrable Securities. The Company agrees to use
commercially reasonable efforts to keep the Shelf Registration Statement (or a
successor Registration Statement filed with respect to the Registrable
Securities) continuously effective (including by filing a new Shelf Registration
Statement if the initial Shelf Registration Statement expires) in order to
permit the Prospectus forming a part thereof to be lawfully delivered and the
Shelf Registration Statement useable for resale of the Registrable Securities,
subject to Section 2.4, so long as there are any Registrable Securities
outstanding (the “Shelf Effectiveness Period”).

(b) Shelf Offerings. Subject to Section 2.4, upon the written request of a
Holder (“Shelf Offering Notice”) to the Company from time to time during the
Shelf Effectiveness Period, the Company will use commercially reasonable efforts
to facilitate a “takedown” of Registrable Securities off of the Shelf
Registration Statement by such Holder (“Shelf Offering”) by amending or
supplementing the Prospectus related to the Shelf Registration Statement as may
be reasonably requested by such Holder as promptly as reasonably practicable
upon receipt of the Shelf Offering Notice and taking other actions contemplated
by Section 3.1 that may be applicable to such Shelf Offering. Subject to the
Existing Registration Rights, neither the Company nor any stockholder of the
Company (other than the Holders) may include securities in any offering
requested under Section 2.1 of this Agreement.

(c) Non-Shelf Demand Registration. Subject to Section 2.4, at any time and from
time to time on or after December 19, 2013 (the first anniversary of the
issuance of the Investor Shares) from time to time, if the Company has not
effected or is not diligently pursuing a Shelf Registration Statement pursuant
to Section 2.1(a) or the Company is not eligible to file a Shelf

 

5



--------------------------------------------------------------------------------

Registration Statement or the Shelf Registration Statement shall cease to be
effective, any Holder may deliver to the Company a written notice (a “Non-Shelf
Demand Registration Notice”) informing the Company that the Holder requires the
Company to register for resale some or all of such Holder’s Registrable
Securities (a “Non-Shelf Demand Registration”). Upon receipt of the Non-Shelf
Demand Registration Notice, then the Company will use commercially reasonable
efforts to file with the Commission as promptly as practicable after receiving
the Non-Shelf Demand Registration Notice, but in no event more than sixty
(60) days following receipt of such notice, a Registration Statement covering
all requested Registrable Securities (the “Non-Shelf Demand Registration
Statement”), and agrees (subject to Section 2.4) to use commercially reasonable
efforts to cause the Non-Shelf Demand Registration Statement to be declared
effective by the Commission as soon as reasonably practicable following the
filing thereof, but in no event later than ninety (90) days after the filing of
such Non-Shelf Demand Registration Statement. Subject to Section 2.4, the
Company agrees to use reasonable efforts to keep any Non-Shelf Demand
Registration Statement continuously effective (including the preparation and
filing of any amendments and supplements necessary for that purpose) for a
period of not less than sixty (60) days (“Minimum Effective Period”). All offers
and sales by a Holder under a Non-Shelf Demand Registration Statement shall be
completed within the period during which such Non-Shelf Demand Registration
Statement remains effective and not the subject of any stop order, injunction or
other order of the Commission. Upon notice that such Non-Shelf Demand
Registration Statement is no longer effective, no Holder will offer or sell the
Registrable Securities under the Non-Shelf Demand Registration Statement. If
directed in writing by the Company, each Holder will return or destroy all
undistributed copies of the Prospectus in its possession, other than permanent
file copies in the possession of such Holder’s counsel or as other required by
applicable law or the document retention policies of such Holder or its
Affiliates, upon the expiration of such period.

(d) Notice to Holders. The Company shall give written notice of the proposed
filing of any Shelf Registration Statement or Non-Shelf Demand Registration
Statement to all Holders as soon as practicable, and each Holder who wishes to
participate in such Registration Statement shall notify the Company in writing
within five (5) Business Days after the receipt by the Holder of the notice from
the Company, and shall specify in such notice the number of Registrable
Securities to be included in the applicable Registration Statement.

(e) Underwritten Offerings. If any registration or offering pursuant to
Section 2.1 involves an underwritten offering (whether on a “firm,” “best
efforts” or “all reasonable efforts” basis or otherwise), or an agented
offering, the Majority Selling Holders shall have the right to select the
underwriter or underwriters and manager or managers to administer such
underwritten offering or the placement agent or agents for such agented
offering, provided, however, that each Person so selected shall be reasonably
acceptable to the Company.

(f) Rights Subject to Existing Registration Rights. The registration rights
contained in this Section 2.1 shall be subject to the Existing Registration
Rights, and the Company shall not be required to cause a registration pursuant
to this Section 2.1 to be declared effective or to include any Registrable
Securities in a Shelf Offering or Non-Shelf Demand Registration hereunder to the
extent not permitted by the Existing Registration Rights.

 

6



--------------------------------------------------------------------------------

2.2 Limitations on Non-Shelf Demand Registration Rights; Priority on Demand.

(a) Limitations on Non-Shelf Demand Registration Rights. Notwithstanding the
provisions of Section 2.1, the Shelf Registration and Non-Shelf Demand
Registration rights granted to the Holders in Section 2.1 are subject to the
limitations:

(i) that the aggregate market value of the Registrable Securities to be included
in the applicable Registration Statement shall be at least $2,500,000, which
market value shall be determined by multiplying the number of Registrable
Securities to be included in such Registration Statement by the closing price of
the Registrable Securities on the trading day immediately preceding the date of
the Shelf Registration Notice or Non-Shelf Demand Registration Notice, as
applicable (provided, that (x) the limitation set forth in this clause (a) shall
not be in effect at any time the Holder’s Registrable Securities are not able to
be sold under Rule 144 because of the Company’s failure to comply with the
information requirements thereunder, unless at such time, the Company’s counsel
delivers a written opinion of counsel, which shall be in a form reasonably
satisfactory to such Holder’s counsel, to such Holders to the effect that such
Holder’s Registrable Securities may be publicly offered and sold without
registration under the Securities Act and (y) if the Underwriters’
Representative or Agent advises the Company in writing that, in its opinion, the
amount of securities requested to be included in such offering exceeds the
amount which can be sold in such offering without adversely affecting the
marketability of the offering, the minimum aggregate market value of Registrable
Securities to be included in any Shelf Registration or Non-Shelf Demand
Registration, as applicable, may be reduced to the extent required, but in no
event may the aggregate market value of the Registrable Securities included
therein be lower than $1,250,000); and

(ii) that the Company shall be obligated to effect no more than four
(4) Non-Shelf Demand Registrations in total. For purposes of this
Section 2.2(a)(ii), a Non-Shelf Demand Registration shall not be deemed to have
been effected: (A) unless a Non-Shelf Demand Registration Statement with respect
thereto has become effective, (B) if after such Non-Shelf Demand Registration
Statement has become effective, such Non-Shelf Demand Registration Statement or
the related offer, sale or distribution of Registrable Securities thereunder is
interfered with by any stop order, injunction or other order or requirement of
the Commission or other governmental agency or court for any reason not
attributable to the Holders and such interference is not thereafter promptly
eliminated, or (C) if the conditions to closing specified in the underwriting
agreement, if any, entered into in connection with such Non-Shelf Demand
Registration are not satisfied or waived by reason of a failure on the part of
the Company, unless caused by a Holder. If the Company shall have complied with
its obligations under this Section 2.2(a)(ii), a right to demand a registration
pursuant to this Section 2.2(a)(ii) shall be deemed to have been satisfied upon
the earlier of (X) the date as of which all of the Registrable Securities
included therein shall have been disposed of pursuant to a Non-Shelf Demand
Registration Statement, (Y) the date when all of the Registrable Securities
covered by the Non-Shelf Demand Registration Statement cease to be Registrable
Securities and (Z) the date as of which such Non-Shelf Demand Registration shall
have been continuously effective for the Minimum Effective Period.

 

7



--------------------------------------------------------------------------------

(b) Priority on Demand Registrations. If the Underwriters’ Representative or
Agent of a requested underwritten or agented Shelf Offering or Non-Shelf Demand
Registration advises the Company in writing that in its opinion the shares of
Registrable Securities proposed to be included in any such offering or
registration exceeds the number of securities that can be sold in such offering
and/or that the number of shares of Registrable Securities proposed to be
included in any such registration would materially adversely affect the price
per share of the Company’s equity securities to be sold in such offering, the
Company shall include in such registration only the number of shares of
Registrable Securities that, in the opinion of Underwriters’ Representative or
Agent, can be sold without adversely affecting the marketability of the
applicable offering. If the number of shares that can be sold is less than the
number of shares of Registrable Securities proposed to be registered or sold
pursuant to Section 2.1, the Company shall, subject to the Existing Registration
Rights, allocate the amount of Registrable Securities to be so sold among the
Holders pro rata on the basis of the number Registrable Securities requested to
be included in such registration by each Holder electing to participate in such
registration pursuant to Section 2.1 (or in such other proportions as mutually
agreed among the Holders).

2.3 (a) Piggy-Back Registration Rights. Subject to the terms and conditions of
the Existing Registration Rights as to any Holder, and to the extent a Holder’s
Registrable Securities have not been registered pursuant to Section 2.1(a), from
and after December 19, 2013 (the first anniversary of the issuance of the
Investor Shares), if (i) the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities by the
Company for its own account (other than a Shelf Registration Statement relating
to primary offerings by the Company) or for any of the other security holders of
the Company for their account (other than pursuant to Section 2.1) or
(ii) equity securities of the Company are to be sold in an underwritten offering
(whether or not for the account of the Company) (other than pursuant to
Section 2.1) pursuant to an Automatic Shelf Registration Statement or a
Registration Statement covering the Registrable Securities, then the Company
shall (i) give prompt written notice of such proposed filing and/or offering to
all Holders if an Automatic Shelf Registration Statement is used in such
offering or, if an Automatic Shelf Registration Statement is not used, those
Holders with Registrable Securities included in such Registration Statement, as
soon as practicable but in no event less than ten (10) Business Days prior to
the anticipated filing date of the Registration Statement or anticipated date of
pricing of such underwritten offering, which notice shall, subject to the Holder
agreeing in writing to keep such information confidential, describe the amount
and type of securities to be included in such offering, the intended method(s)
of distribution, and the name of the proposed managing underwriter(s) or Agent,
if any, of the offering, and (ii) offer to the Holders in such notice the
opportunity to register the sale of or include in such offering, as applicable,
such number of Registrable Securities as such Holders may request in writing
within five (5) Business Days following receipt of such notice (a “Piggy-Back
Registration”). If at any time after giving written notice of its intention to
register any securities and prior to the effective date of the Registration
Statement filed in connection with such Piggy-Back Registration or prior to the
pricing of any such underwritten offering, the Company shall determine for any
reason not to register or to delay registration of such securities or to
discontinue such underwritten offering, as applicable, the Company may, at its
election, give written notice of such determination to each Holder and, (x) in
the case of a determination not to register or to discontinue such offering,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration or undertake such offering, as

 

8



--------------------------------------------------------------------------------

applicable, and (y) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Securities for the same period
as the delay in registering such other securities. The Company shall cause all
of the Registrable Securities requested to be included in a non-underwritten
registration to be included in such registration and shall use commercially
reasonable efforts to cause the managing underwriter(s) of a proposed
underwritten offering (or Agent with respect to an agented offering) to permit
the inclusion of the Registrable Securities requested in such underwritten or
agented offering to be so included on the same terms and conditions as any
similar securities of the Company included therein and shall use commercially
reasonable efforts to cause the managing underwriter(s) to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All Holders proposing to distribute their
Registrable Securities through a Piggy-Back Registration that involves an
underwriter(s) or Agent shall (i) in connection with such distribution enter
into an underwriting or agency agreement, as applicable, in reasonable and
customary form with the underwriter(s) or Agent selected by the Company or the
Person exercising demand registration rights, as applicable, and (ii) complete
and execute all questionnaires, powers-of-attorney, indemnities, opinions and
other documents reasonably required under the terms of such underwriting
agreement or agency agreement, as applicable; provided, that any such
indemnities, contribution or expense reimbursement obligations shall not be more
onerous to the Holders than those set forth under Section 4 and Section 5 of
this Agreement.

(b) Priority on Piggy-Back Registrations. If the Underwriters’ Representative
for a Piggy-Back Registration that is to be an underwritten (or the Agent for an
agented offering), advises the Company and the Holders requesting Piggy-Back
Registration that in its opinion the dollar amount or number of shares of Common
Stock or other securities that the Company desires to sell, taken together with
shares of Common Stock or other securities, if any, as to which registration or
inclusion in the offering has been demanded pursuant to written contractual
arrangements with Persons other than the Holders hereunder, the Registrable
Securities as to which registration or inclusion in the offering has been
requested under this Section 2.3, and the shares of Common Stock or other
securities, if any, as to which registration or inclusion in the offering has
been requested pursuant to the written contractual piggy-back registration
rights of other stockholders of the Company, exceeds the maximum dollar amount
or maximum number of securities that can be sold in such offering without
adversely affecting the proposed offering price, the timing, the distribution
method, or the probability of success of such offering (such maximum dollar
amount or maximum number of securities, as applicable, the “Maximum Threshold”),
then the Company shall, subject to the Existing Registration Rights, include in
any such registration:

(x) if the registration or offering, as applicable, is undertaken for the
Company’s account: (i) first, that number of shares of Common Stock or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Threshold and (ii) second, to the extent that the Maximum Threshold
has not been reached under the foregoing clause (i) the shares of Common Stock
or other securities, if any, comprised of Registrable Securities as to which
registration has been requested pursuant to Section 2.3 by the Holders pro rata
in accordance with the number of Registrable Securities which such Holders have
requested be included in such underwritten offering or agented offering,

 

9



--------------------------------------------------------------------------------

regardless of the number of Registrable Securities or other securities held by
each such Person (such proportion is referred to herein as “Pro Rata Adjusted”)
that can be sold without exceeding the Maximum Threshold; and (iii) third, to
the extent the Maximum Threshold has not been reached under the foregoing
clauses (i) and (ii), the shares of Common Stock or other securities for the
account of other Persons that the Company is obligated to register or otherwise
include pursuant to written contractual piggy-back registration rights with such
Persons and that can be sold without exceeding the Maximum Threshold; and

(y) if the registration is a “demand” registration or offering undertaken at the
demand of Persons other than the Holders hereunder: (i) first, subject to the
Existing Registration Rights, that number of shares of Common Stock or other
securities requested to be sold for the account of such demanding Persons and
the Registrable Securities that the Holders have requested to be included
pursuant to this Section 2.3 that can be sold without exceeding the Maximum
Threshold, Pro Rata Adjusted; (ii) second, to the extent that the Maximum
Threshold has not been reached under the foregoing clause (i), the shares of
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Threshold; and (iii) third, to the extent
that the Maximum Threshold has not been reached under the foregoing clauses
(i) and (ii), the shares of Common Stock or other securities, if any, for the
account of other Persons that the Company is obligated to register pursuant to
written contractual piggy-back registration rights with such Persons that can be
sold without exceeding the Maximum Threshold.

(c) Limitation on Piggy-Back Registration Rights. The Piggy-Back Registration
Rights contained in this Section 2.3 shall be subject to the Existing
Registration Rights, and the Company shall not be required to include any
Registrable Securities in a Piggy-Back Registration hereunder to the extent not
permitted by the Existing Registration Rights.

(d) Withdrawal. Any Holder may elect to withdraw such Holder’s request for
inclusion of Registrable Securities in any Piggy-Back Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement or the pricing of an underwritten
offering, as applicable. The Company (whether on its own determination or as the
result of a withdrawal by Persons making a demand pursuant to written
contractual obligations) may withdraw a Registration Statement at any time prior
to the effectiveness of the Registration Statement without thereby incurring any
liability to the Holders. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the Holders in connection with such Piggy-Back
Registration as provided in Section 5.

2.4 Suspension of Use of Registration Statement. Notwithstanding the provisions
of Sections 2.1 or 2.3(a), the Company shall be entitled to postpone the filing
of a Registration Statement, and to require Holders not to sell under a
Registration Statement or to suspend the use or effectiveness thereof if the
Chief Executive Officer or the Chief Financial Officer of the Company certifies
to the Holders in writing that the Board of Directors of the Company has
determined in good faith that there exist circumstances relating to a material
pending development, including, but not limited to a pending or contemplated
material acquisition or

 

10



--------------------------------------------------------------------------------

merger or other material transaction or event, which would require additional
disclosure by the Company in the Registration Statement of previously non-public
material information which the Company in its good faith judgment has a bona
fide business purpose for keeping confidential and the nondisclosure of which in
the Registration Statement might cause the Registration Statement to fail to
comply with disclosure requirements pursuant to applicable law (any such
development, a “Suspension Event”); provided, however, that the Company may not
delay, suspend or withdraw the Registration Statement or any offering
thereunder, as applicable, for more than sixty (60) days at any one time, or
more than an aggregate of ninety (90) days in any rolling twelve (12) month
period; provided, further, that, any applicable Minimum Effective Period shall
be extended by the aggregate number of days that the Registration Statement is
suspended or withdrawn pursuant to a Suspension Event. Upon receipt of any
written notice from the Company of the happening of any Suspension Event during
the period the Registration Statement is effective or if as a result of a
Suspension Event the Registration Statement or related Prospectus contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made (in the case of the Prospectus),
not misleading, each Holder agrees that (i) it will immediately discontinue
offers and sales of the Registrable Securities under the Registration Statement
until the Holder receives copies of a supplemental or amended Prospectus (which
the Company agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any required
post-effective amendment has become effective or unless otherwise notified by
the Company that it may resume such offers and sales and (ii) it will maintain
the confidentiality of any information included in the written notice delivered
by the Company unless otherwise required by law, subpoena or other applicable
judicial or administrative request. If so directed in writing by the Company,
each Holder will return to the Company or destroy all undistributed copies of
the Prospectus covering the Registrable Securities current at the time of
receipt of such notice that is in its possession, other than permanent file
copies in the possession of such Holder’s counsel or as other required by
applicable law or the document retention policies of such Holder or its
Affiliates.

 

Section 3. Additional Obligations of the Company and the Holders

3.1 Obligations of the Company. Other than as explicitly set forth below, when
the Company is required to effect the registration of any Registrable Securities
or facilitate or effect any offering pursuant to Section 2 of this Agreement, as
applicable, subject to Section 2.2(a) and 2.4, the Company shall:

(a) use commercially reasonable efforts to (i) register or qualify the
Registrable Securities by the time the applicable Registration Statement is
declared effective by the Commission under all applicable state securities or
“blue sky” laws of such jurisdictions as any Holder may reasonably request in
writing, (ii) to keep each such registration or qualification effective during
the period such Registration Statement is required to be kept effective pursuant
to this Agreement, (iii) cooperate with the Holders and the underwriters or
Agents, if any, and their respective counsel in connection with any filings
required to be made with FINRA or other applicable regulatory authorities, and
(iv) to do any and all other similar acts and things that may be reasonably
necessary or advisable to enable the Holders to consummate the disposition of
the Registrable Securities in each such jurisdiction; provided, however, that
the Company shall not

 

11



--------------------------------------------------------------------------------

be required to (A) qualify generally to do business in any jurisdiction as a
foreign corporation or to register as a broker or dealer in any jurisdiction
where it would not otherwise be required to so qualify or register but for this
Agreement, (B) take any action that would cause it to become subject to any
taxation in any jurisdiction where it would not otherwise be subject to such
taxation or (C) take any action that would subject it to the general service of
process in any jurisdiction where it is not then so subject;

(b) promptly notify each Selling Holder of the receipt, and provide copies to
the Selling Holders, of any comments or other correspondence from staff of the
Commission with respect to any Registration Statement and, subject to
Section 2.4, use commercially reasonable efforts to promptly respond to such
comments and provide copies of such responses to the Selling Holders;

(c) as promptly as practicable, prepare and file with the Commission, if
necessary, such amendments and supplements to the Registration Statement and the
Prospectus used in connection with such Registration Statement or any document
incorporated therein by reference or file any other required document as may be
necessary to cause or maintain the effectiveness of such Registration Statement
for so long as such Registration Statement is required to be kept effective and
to comply with the provisions of the Securities Act and the rules thereunder
with respect to the disposition of all securities covered by such Registration
Statement and the instructions applicable to the registration form used by the
Company;

(d) in the event that any Registrable Securities included in a Registration
Statement subject to, or required by, this Agreement remain unsold at the end of
the period during which the Company is obligated to maintain the effectiveness
of such Registration Statement, file a post-effective amendment to the
Registration Statement for the purpose of removing such securities from
registered status;

(e) furnish, without charge, to the Holders such number of copies of the
Registration Statement, each amendment and supplement thereto (in each case
including all exhibits, but excluding any documents to be incorporated by
reference therein that are publicly available on the Commission’s Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”)), and the Prospectus
included in such Registration Statement (including each preliminary Prospectus)
in conformity with the requirements of the Securities Act as the Holders or any
underwriter or Agent may reasonably request for use in and in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by the Holders;

(f) if a disposition of Registrable Securities takes the form of an underwritten
or agented offering, any “bought deal” or block trade, promptly enter into
customary agreements (including, in the case of an underwritten offering,
underwriting agreements in customary form, and including provisions with respect
to indemnification and contribution in customary form and consistent with the
provisions relating to indemnification and contribution contained herein) and
promptly take all other customary actions at such times as customarily occur in
similar registered offerings in order to facilitate the disposition of such
Registrable Securities and in connection therewith, including:

(i) make such representations and warranties to the Selling Holders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers in similar underwritten offerings;

 

12



--------------------------------------------------------------------------------

(ii) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Selling Holders and the Underwriter’s Representative or
Agent, if any) addressed to each Selling Holder and the underwriters, if any,
covering the matters customarily covered in opinions requested in sales of
securities or underwritten offerings and such other matters as may be reasonably
requested by such Selling Holders and the lead managing underwriter, and the
Company shall furnish to each Selling Holder a signed counterpart of any such
legal opinion;

(iii) obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the Selling Holders, if
permissible, and the underwriters, if any, which letters shall be customary in
form and shall cover matters of the type customarily covered in “cold comfort”
letters to underwriters in connection with primary underwritten offerings, and
the Company shall furnish to each Selling Holder a signed counterpart of any
such comfort letter; and

(iv) use commercially reasonable efforts to obtain executed lock-up agreements
from the officers and directors of the Company and from the holders of more than
5% of the Company’s equity securities (who are, or whose associated persons are,
bound by the Company’s insider trading policy), if requested by the
underwriters.

(g) promptly notify the Holders: (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threat of any proceedings for that purpose, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

(h) use commercially reasonable efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or suspending the
qualification or exemption from qualification under state securities or “blue
sky” laws, and, if any such order suspending the effectiveness of a Registration
Statement or suspending the qualification or exemption from qualification under
state securities or “blue sky” laws is issued, shall promptly use commercially
reasonable efforts to obtain the withdrawal of such order at the earliest
possible moment (and shall provide the Holders with prompt notice thereof);

(i) after the filing of a Registration Statement and thereafter until the
expiration of the period during which the Company is required to maintain the
effectiveness of the applicable Registration Statement as set forth in the
applicable sections above, promptly notify the Holders: (i) of the existence of
any fact of which the Company is aware or the happening of any event

 

13



--------------------------------------------------------------------------------

which has resulted in (A) the Registration Statement, as then in effect,
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statements
therein not misleading, (B) the Prospectus included in such Registration
Statement containing an untrue statement of a material fact or omitting to state
a material fact necessary to make any statements therein, in the light of the
circumstances under which they were made, not misleading or (C) the
representations and warranties of or relating to the Company contained in any
agreement for the sale of any Registrable Securities under a Registration
Statement ceasing to be true and correct in any material respect and (ii) of the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be appropriate or required or that there exist
circumstances not yet disclosed to the public which make further sales under
such Registration Statement inadvisable pending such disclosure and
post-effective amendment; and, if the notification relates to any event
described in either of clauses (i) or (ii) of this Section 3.1(i), at the
request of the Majority Selling Holders, the Company shall, subject to
Section 2.4, prepare and file with the Commission a post-effective amendment to
the Registration Statement or a supplement to the Prospectus and furnish to the
Holders a reasonable number of copies of such post-effective amendment or
supplement or file any other required document so that (x) such Registration
Statement shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading and (y) such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

(j) use commercially reasonable efforts to cause all such Registrable Securities
to be listed, and to maintain the listing of such Registrable Securities, on the
national securities exchange on which the Common Stock is then listed and cause
to be satisfied all requirements and conditions of such securities exchange to
the listing or quoting of such securities that are reasonably within the control
of the Company including registering the applicable class of Registrable
Securities under the Exchange Act, if appropriate, and using commercially
reasonable efforts to cause such registration to become effective pursuant to
the rules of the Commission in accordance with the terms hereof;

(k) if requested by any Holder participating in the offering of Registrable
Securities, incorporate in a prospectus supplement or post-effective amendment
such information concerning the Holder or the intended method of distribution as
the Holder reasonably requests to be included therein and is reasonably
necessary to permit the sale of the Registrable Securities pursuant to the
Registration Statement, including information with respect to the number of
Registrable Securities being sold, the purchase price being paid therefor and
any other material terms of the offering; provided, however, that the Company
shall not be obligated to include in any such prospectus supplement or
post-effective amendment any requested information that is not required by the
rules of the Commission and is unreasonable in scope compared with the Company’s
most recent prospectus or prospectus supplement used in connection with a
primary or secondary offering of equity securities by the Company;

(l) make available to its stockholders, as soon as practicable but no later than
ninety (90) days following the end of the 12-month period beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of each Registration Statement filed pursuant to this Agreement an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder;

 

14



--------------------------------------------------------------------------------

(m) make the Company’s executive officers available for customary presentations
to investors to discuss the affairs of the Company at times that may be mutually
and reasonably agreed upon (including to the extent customary, senior management
participation in due diligence calls with the underwriters (or Agent) and their
counsel and, in the case of any marketed underwritten offering, participation in
any road show as reasonably requested by the lead managing underwriters for such
offering), and provide the Holders, the underwriters and their respective
counsel, accountants and other advisors (the “Inspectors”) reasonable access to
its books and records as shall be reasonably requested in order to conduct a
reasonable due diligence investigation within the meaning of the Securities Act
with respect to any applicable Registration Statement; provided, that such
Inspectors agree to keep such information confidential (subject to customary
exceptions) unless the disclosure of such information is necessary to avoid or
correct a misstatement or omission in such Registration Statement;

(n) in connection with the preparation and filing of any Registration Statement,
Prospectus or any amendments or supplements thereto, (i) give the Selling
Holders, the underwriters or Agent (if applicable) and their respective counsels
the opportunity to review and provide comments on such Registration Statement,
each Prospectus included therein or filed with the Commission, and each
amendment thereof or supplement thereto, (ii) fairly and in good faith consider
such comments in any such documents prior to the filing thereof as the counsel
to the Holders or underwriters may reasonably request, and (iii) make available
such of the Company’s representatives as shall be reasonably requested by the
Holders or any underwriter for discussion of such documents;

(o) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;

(p) cooperate with the Holders to facilitate the timely delivery, preparation
and delivery of certificates (or evidence of direct registration), with
requisite CUSIP numbers, representing Registrable Securities to be sold;

(q) to the extent the Company is a WKSI during the period in which this
Agreement is in effect, use commercially reasonable efforts to take such actions
as under its control to remain a WKSI and not become an ineligible issuer during
the period when any Registration Statement remains in effect; and

(r) take such other actions as are reasonably required in order to expedite or
facilitate the disposition of Registrable Securities included in each such
registration.

3.2 Cooperation; Holdback Agreement.

(a) In connection with any Registration Statement utilized by the Company to
satisfy the Registration Rights pursuant to this Agreement, each Holder agrees
to reasonably cooperate with the Company in connection with the preparation of
the Registration Statement, and each Holder agrees that it will (i) respond in a
timely manner to any written request by the Company

 

15



--------------------------------------------------------------------------------

to provide or verify information regarding the Holder or the Holder’s
Registrable Securities (including the proposed manner of sale) that may be
required to be included in such Registration Statement and related Prospectus
pursuant to the rules and regulations of the Commission, and (ii) provide in a
timely manner information regarding the proposed distribution by the Holder of
the Registrable Securities and such other information as may be requested by the
Company from time to time in connection with the preparation of and for
inclusion in the Registration Statement and related Prospectus.

(b) To the extent requested in writing by the managing underwriter(s), in
connection with an underwritten primary or secondary offering to the public,
each Holder, which together with its Affiliates, owns more than 5% of the
outstanding Common Stock of the Company at the time of such underwritten
offering agrees and will cause its Affiliates to agree, subject to the Company’s
compliance with Section 2.3, not to sell or otherwise transfer or dispose of any
Registrable Securities (or other securities that are the same or similar to
those being offered in connection with such public sale) of the Company held by
them (other than Registrable Securities included in such offering in accordance
with the terms hereof) for a period equal to the lesser of sixty (60) days
following the effective date of a Registration Statement of the Company filed
under the Securities Act or such shorter period as the managing underwriter(s)
shall agree to; provided, that all other stockholders who own more than 5% of
the outstanding Common Stock of the Company and all officers and directors of
the Company enter into similar agreements; and provided, further, that if any
stockholder or officer or director is released from any such (or similar)
“lock-up” obligations with respect to such an underwritten offering, then the
Holders shall also be released simultaneously from their “lock-up” obligations.
Such agreement shall be in writing in form reasonably satisfactory to the
Company and the Underwriters’ Representative. The Company may impose
stop-transfer instructions with respect to the shares of Registrable Securities
(or other securities of the Company) subject to the foregoing restriction until
the end of said period.

 

Section 4. Indemnification; Contribution

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder and each Person, if any, who controls any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and any of their partners, members, officers, directors, employees, agents,
advisors or representatives, as follows:

(i) against any and all loss, liability, claim, damage, action, cost, judgment
and expense whatsoever (including reasonable fees, expenses and disbursements of
attorneys and other professionals), as incurred, arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities were registered under the Securities Act, including all
documents incorporated therein by reference, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading or arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

16



--------------------------------------------------------------------------------

(ii) against any and all loss, liability, claim, damage, action, cost, judgment
and expense whatsoever (including reasonable fees, expenses and disbursements of
attorneys and other professionals), as incurred, to the extent of the aggregate
amount paid in settlement of any litigation, or investigation or proceeding by
any governmental agency or body, commenced or threatened, or of any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission; and

(iii) against any and all cost or expense whatsoever, as incurred (including
reasonable fees, expenses and disbursements of attorneys and other
professionals), reasonably incurred in investigating, preparing, defending
against or participating in (as a witness or otherwise) any litigation, or
investigation or proceeding by any third party or governmental agency or body,
commenced or threatened, in each case whether or not a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraph (i) or (ii) above;

provided, however, that the indemnity provided pursuant to this Section 4.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
action, cost, judgment or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use in the Registration Statement (or any amendment
thereto) or the Prospectus (or any amendment or supplement thereto) or (B) any
Holder’s failure to deliver an amended or supplemental Prospectus furnished to
the Holder by the Company (as and to the extent that the same was required by
law to be delivered), if such loss, liability, claim, damage or expense would
not have arisen had such delivery occurred at or after the time furnished to
such Holder by the Company and prior to any sale of securities covered by such
Prospectus.

4.2 Indemnification by Holder. Each Holder (and each permitted assignee of such
Holder, on a several basis) severally and not jointly agrees to indemnify and
hold harmless the Company, and each of its directors and officers (including
each director and officer of the Company who signed a Registration Statement),
and each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, as follows:

(i) against any and all loss, liability, claim, damage, action, cost, judgment
and expense whatsoever, as incurred, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities of such Holder were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

17



--------------------------------------------------------------------------------

(ii) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the Holder;
and

(iii) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing, defending against or participating in (as a witness or otherwise) any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, in each case whether or not a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraphs (i) or (ii) above;

provided, however, that the indemnity provided pursuant to this Section 4.2
shall only apply with respect to any loss, liability, claim, damage, action,
cost judgment or expense to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto) or (B) any Holder’s
failure to deliver an amended or supplemental Prospectus furnished to the Holder
by the Company (as and to the extent that the same was required by law to be
delivered), if such loss, liability, claim, damage or expense would not have
arisen had such delivery occurred at or after the time furnished to such Holder
by the Company and prior to any sale of securities covered by such Prospectus.
Notwithstanding the provisions of this Section 4.2, a Holder and any permitted
assignee shall not be required to indemnify the Company, its officers, directors
or control persons with respect to any amount in excess of the amount of the
total net proceeds to the Holder or such permitted assignee, as the case may be,
from sales of the Registrable Securities of the Holder under the Registration
Statement or Prospectus, as applicable, that is the subject of the
indemnification claim.

4.3 Conduct of Indemnification Proceedings. An indemnified party hereunder shall
give reasonably prompt notice to the indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify the indemnifying party (i) shall not relieve
it from any liability which it may have under the indemnity agreement provided
in Section 4.1 or 4.2 above, unless and only to the extent it did not otherwise
learn of such action and the lack of notice by the indemnified party results in
the forfeiture by the indemnifying party of substantial rights and defenses, and
(ii) shall not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided under Section 4.1 or 4.2 above and the contribution obligation provided
in Section 4.4 below. If the indemnifying party so elects within a reasonable
time after receipt of such notice, the indemnifying party may assume the defense
of such action or proceeding at such indemnifying party’s own expense with
counsel chosen by the

 

18



--------------------------------------------------------------------------------

indemnifying party and approved by the indemnified party, which approval shall
not be unreasonably withheld; provided, however, that the indemnifying party
will not settle, compromise or consent to the entry of any judgment with respect
to any such action or proceeding without the written consent of the indemnified
party unless such settlement, compromise or consent secures the unconditional
release of the indemnified party and does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party; and provided, further, that, if the indemnified party
reasonably determines that a conflict of interest exists where it is advisable
for the indemnified party to be represented by separate counsel or that, upon
advice of counsel, there may be legal defenses available to it which are
different from or in addition to those available to the indemnifying party (or
in the situation where the indemnifying party fails to take reasonable steps
necessary to defend diligently the action or proceeding within 20 Business Days
after receiving notice from the indemnified party that the indemnified party
believes the indemnifying party has failed to do so), then the indemnifying
party shall not be entitled to assume such defense and the indemnified party
shall be entitled to separate counsel at the indemnifying party’s expense, it
being understood, however, that the indemnifying party shall not, in connection
with any one such action, claim or proceeding or separate but substantially
similar or related actions, claims or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one additional firm of attorneys
(together with appropriate local counsel) at any time for all such indemnified
parties. If the indemnifying party is not entitled to assume the defense of such
action or proceeding as a result of the second proviso to the preceding
sentence, the indemnifying party’s counsel shall be entitled to conduct the
indemnifying party’s defense and counsel for the indemnified party shall be
entitled to conduct the defense of the indemnified party, it being understood
that both such counsel will cooperate with each other to conduct the defense of
such action or proceeding as efficiently as possible. If the indemnifying party
is not so entitled to assume the defense of such action or does not assume such
defense, the indemnifying party will not be liable for any settlement effected
without the written consent of the indemnifying party, not to be unreasonably
withheld, delayed or conditioned. If an indemnifying party is entitled to
assume, and assumes, the defense of such action or proceeding in accordance with
this paragraph, the indemnifying party shall not be liable for any fees and
expenses of counsel for the indemnified party incurred thereafter in connection
with such action or proceeding.

4.4 Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Sections 4.1 and
4.2 above is for any reason held to be unenforceable by a court of competent
jurisdiction to any indemnified party although applicable in accordance with its
terms, the Company and the relevant Holder shall contribute to the aggregate
losses, liabilities, claims, damages, actions, costs, judgments and expenses of
the nature contemplated by such indemnity agreement incurred by the Company and
the Holder, in such proportion as is appropriate to reflect the relative fault
of the Company on the one hand and the Holder on the other hand, in connection
with the statements or omissions which resulted in such losses, liabilities,
claims, damages, actions, costs, judgments or expenses. The relative fault of
the indemnifying party and indemnified party shall be determined by reference
to, among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, relates to information supplied by the indemnifying party
or the indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.

 

19



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 4.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.4, a Holder shall not be
required to contribute any amount in excess of the amount that it would have
been obligated to pay by way of indemnification if the indemnification provided
for under Section 4.2 had been available under the circumstances.

Notwithstanding the foregoing, no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 4.4, each Person, if any, who
controls a Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any of their partners, members, officers,
directors, employees, agents or representatives, shall have the same rights to
contribution as the Holder, and each director of the Company, each officer of
the Company who signed a Registration Statement and each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Company.

In addition, no Person shall be obligated to contribute hereunder for any
amounts in payment for any settlement of any action or claim, effected without
such Person’s written consent.

4.5 Survival. The indemnification and contribution provisions in this Section 4
shall be a continuing right and shall survive the registration and sale of any
securities by any Person entitled to indemnification or contribution, as
applicable hereunder, and the expiration or termination of this Agreement.

 

Section 5. Registration Expenses

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 2 above, including (i) all expenses
incurred in connection with the preparation, printing and distribution of any
Registration Statement and Prospectus and all amendments and supplements
thereto, (ii) Commission and state securities registration, listing and filing
fees, (iii) all fees and expenses of complying with securities or “blue sky”
laws (including reasonable fees and disbursements of counsel for the Holders in
connection with “blue sky” qualifications of the securities and determination of
their eligibility for investment under the laws of such jurisdictions), (iv) all
Financial Industry Regulatory Authority, Inc. fees and fees of any applicable
stock exchange, including the New York Stock Exchange, (v) fees and
disbursements of counsel for the Company and fees and expenses for the
independent certified public accountants retained by the Company (including the
expenses or costs associated with the delivery of any opinions or comfort
letters), (vi) all internal expenses of the Company (including all salaries and
expenses of its officers and employees performing legal or accounting duties);
(vii) the fees and expenses of any Person, including special experts, retained
by the Company in connection with the preparation of any Registration Statement;
and (viii) the fees and disbursements of one counsel representing the Holders
registering Registrable Securities pursuant to the Registration Statement and/or
participating in the offering, as applicable,

 

20



--------------------------------------------------------------------------------

provided such fees and disbursements shall not exceed fifty thousand dollars
($50,000.00). Each Holder shall be responsible for the payment of any brokerage
and sales commissions, fees and disbursements of the Holder’s accountants and
other advisors (other than legal counsel to the Holders, to the extent the
Company has agreed to pay for such legal counsel pursuant to this Section 5),
and any transfer taxes relating to the sale or disposition of the Registrable
Securities by such Holder pursuant to this Agreement. The Company shall have no
obligation to pay any other costs or expenses incurred by the Holders, including
underwriting discounts or selling commissions attributable to the Registrable
Securities being sold by the Holders thereof, which underwriting discounts or
selling commissions shall be borne by such Holders. In addition, in an
underwritten offering, all selling stockholders and the Company shall bear the
expenses of the underwriters, pro rata, in proportion to the respective amount
of shares each sells in such offering.

 

Section 6. Rule 144 Compliance

The Company shall use commercially reasonable efforts to file as and when
applicable, on a timely basis, all reports required to be filed by it under the
Exchange Act. The Company shall use commercially reasonable efforts to make and
keep current public information available as specified in paragraph (c) of
Rule 144 (or any successor rule) promulgated under the Securities Act. The
Company shall use commercially reasonable efforts to take such further action as
may be reasonably required from time to time to enable the Holders to Transfer
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 or any other exemption from
registration. Upon the request of any Holder, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements
and, if not, the specifics thereof, as well as any such other information as may
be reasonably requested to allow such Holder to sell its Registrable Securities
pursuant to Rule 144. In connection with any Transfer of Registrable Securities
by a Holder pursuant to Rule 144 promulgated under the Securities Act, the
Company shall cooperate with the Holder to facilitate the timely preparation and
delivery of certificates representing the Registrable Securities to be sold and
not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be for such number of shares and registered in such
names as Holder may reasonably request at least five (5) Business Days prior to
any sale of Registrable Securities hereunder or, if practicable, and at the
request of such Holder, have such Registrable Securities delivered
electronically via DWAC through the Depository Trust Company.

 

Section 7. Miscellaneous

7.1 Additional Agreements; Certain Transactions.

(a) In the event that any shares of Common Stock or other securities are issued
in respect of, or in exchange for, or in substitution of the Registrable
Securities by reason of any reorganization, recapitalization, reclassification,
merger, consolidation, spin-off, partial or complete liquidation, share
dividend, split-up, sale of assets, distribution to stockholders or combination
of the shares or any other similar change in the Company’s capital structure,
the Company agrees that appropriate adjustments shall be made to this Agreement
to ensure that the Holders have, immediately after consummation of such
transaction, substantially the same rights from the Company or another issuer of
securities, as applicable, as it has immediately prior to the consummation of
such transaction in respect of the Registrable Securities under this Agreement.

(b) The Company shall not enter into any agreement with respect to the Company’s
securities that is inconsistent with the rights granted to the Holders under
this Agreement, and, other than the Existing Registration Rights, no such
agreement is currently in effect.

 

21



--------------------------------------------------------------------------------

7.2 In-Kind Distributions. If any Holder seeks to effectuate an in-kind
distribution of all or part of its Registrable Securities to its direct or
indirect equity holders, the Company will cooperate with such Holder and the
Company’s transfer agent to facilitate such in-kind distribution in the manner
reasonably requested by such Holder and consistent with the Company’s
obligations under the Securities Act.

7.3 Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement.

7.4 Amendments and Waivers.

(a) The provisions of this Agreement, including the provisions of this
Section 7.4, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given without the
written consent of the Company and the Holders of two-thirds of the outstanding
Registrable Securities. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each Holder, each future Holder, and the
Company.

(b) Notice of any amendment, modification or supplement to this Agreement
adopted in accordance with this Section 7.4 shall be provided by the Company to
the Holders prior to the effective date of such amendment, modification or
supplement.

7.5 No Implied Waivers; Remedies. No failure or delay on the part of any party
in exercising any right, privilege, power, or remedy under this Agreement, and
no course of dealing shall operate as a waiver of any such right, privilege,
power or remedy; nor shall any single or partial exercise of any right,
privilege, power or remedy under this Agreement preclude any other or further
exercise of any such right, privilege, power or remedy or the exercise of any
other right, privilege, power or remedy. No waiver shall be asserted against any
party unless signed in writing by such party. The rights, privileges, powers and
remedies available to the parties are cumulative and not exclusive of any other
rights, privileges, powers or remedies provided by statute, at law, in equity or
otherwise.

7.6 Assignment.

(a) Except as expressly provided in this Section 7.6, the rights of the parties
hereto cannot be assigned and any purported assignment or Transfer to the
contrary shall be void ab

 

22



--------------------------------------------------------------------------------

initio. Subject to the terms and limitations contained this Section 7.6, any
Holder may assign any of its rights under this Agreement, without the consent of
the Company, (x) to any Person to whom such Holder Transfers any Registrable
Securities or any rights to acquire Registrable Securities so long as such
Transfer is not made pursuant to an effective Registration Statement or pursuant
to Rule 144 (or any successor provision thereto) under the Securities Act or
(y) in connection with a pledge of Registrable Securities to a bona fide lender.

(b) Notwithstanding Section 7.6(a), no Holder may assign any of its rights under
this Agreement to any Person to whom such Holder Transfers any Registrable
Securities if the Transfer of such Registrable Securities requires registration
under the Securities Act.

(c) The nature and extent of any rights assigned shall be as agreed to between
the assigning party and the assignee. No Person may be assigned any rights under
this Agreement unless (x) the Company is given written notice by the assigning
party at the time of such assignment stating the name and address of the
assignee, identifying the securities of the Company as to which rights are being
assigned, and providing a description of the nature and extent of the rights
that are being assigned and (y) the assignee agrees in writing to be bound by
and subject to the terms and conditions of this Agreement as a “Holder”,
including the provisions of this Section 7.6.

(d) Notwithstanding the foregoing, the Investor may assign its rights, under
this Agreement without the prior written consent of the Company to one or more
of its Affiliates; provided, that the Investor remains responsible for the
obligations under this Agreement with respect to such assignee.

7.7 Successors and Assigns; No Third Party Beneficiaries. This Agreement will be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns. This Agreement is not intended, and shall not be
construed, to confer any rights or benefits on any Persons that are not party
hereto other than as expressly set forth in Section 4 and Section 7.6.

7.8 Notices.

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Agreement must be in writing, to the following addresses:

 

(i) if to the Company:     Capital Trust, Inc.        410 Park Avenue, 14th
Floor        New York, NY 10022        Attention:   Chief Financial Officer     
  Fax No.:   (212) 655-0044

with a required copy (which shall not constitute notice) to:

    Paul Hastings LLP        75 E. 55th Street        New York, NY 10022       
Attention:   Michael L. Zuppone, Esq.        Email:  
michaelzuppone@paulhastings.com        Fax No.:   (212) 230-7752

 

23



--------------------------------------------------------------------------------

(ii) if to the Investor:     c/o The Blackstone Group L.P.        345 Park
Avenue        New York, NY 10154        Attention:   Chief Legal Officer and   
      Randall Rothschild        Email:   rothschild@blackstone.com        Fax
No.:   (646) 253-8983          (646) 253-8405

with a required copy (which shall not constitute notice) to:

    Simpson Thacher & Bartlett LLP        425 Lexington Avenue        New York,
NY 10017        Attention:   Brian Stadler          Patrick Naughton       
Email:   bstadler@stblaw.com          pnaughton@stblaw.com        Fax No.:  
(212) 455-2502

(iii) if to any Holder other than the Investor, to the address contained in the
records of the Company,

or at such other address as the addressee may have furnished in writing to the
sender as provided herein.

(b) Any notice or demand that may or are required to be given hereunder by any
party to another shall be deemed to have been duly given if (i) personally
delivered or delivered by facsimile or electronic mail, when received or
(ii) sent by U.S. Express Mail or recognized overnight courier, on the second
following Business Day (or third following Business Day if mailed outside the
United States).

7.9 Specific Performance. The parties hereto acknowledge that the obligations
undertaken by them hereunder are unique and that there would be no adequate
remedy at law if any party fails to perform any of its obligations hereunder,
and accordingly agree that each party, in addition to any other remedy to which
it may be entitled at law or in equity, shall be entitled to (i) compel specific
performance of the obligations, covenants and agreements of any other party
under this Agreement in accordance with the terms and conditions of this
Agreement and (ii) obtain preliminary injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement in
any court of the United States or any State thereof having jurisdiction, and in
any such case, no bond or security shall be required in connection therewith.

7.10 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED

 

24



--------------------------------------------------------------------------------

BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR
RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
NEW YORK. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY
ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.

7.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

7.12 Headings; References; Interpretation. The headings contained in this
Agreement are solely for convenience and reference and shall not limit or
otherwise affect the meaning or interpretation of any of the terms or provisions
of this Agreement. The references herein to Sections, unless otherwise
indicated, are references to sections of this Agreement. Whenever the words
“include”, “includes”, or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. Unless the context
requires otherwise, all words used in this Agreement in the singular number
shall extend to and include the plural number, all words in the plural number
shall extend to and include the singular number, and all words in any gender
shall extend to and include all genders. To the fullest extent permitted by law,
this Agreement shall be construed without regard to any presumption or rule
requiring construction against the party drafting or causing this instrument to
be drafted.

7.13 Severability. If any provision of the Agreement shall be held to be
invalid, the remainder of the Agreement shall not be affected thereby.

7.14 Counterparts; Facsimile; PDF. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories. Any facsimile or Adobe portable document format copies hereof or
signature hereon shall, for all purposes, be deemed originals.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date first herein above set forth.

 

CAPITAL TRUST, INC. By:  

/s/ Stephen D. Plavin

  Name:   Stephen D. Plavin   Title:   Chief Executive Officer BLACKSTONE
HOLDINGS III L.P. By: Blackstone Holdings III GP L.P., its general partner By:
Blackstone Holdings III GP Management L.L.C., its general partner By:  

/s/ Laurence A. Tosi

  Name:   Laurence A. Tosi   Title:   Chief Financial Officer

[Signature Page to Registration Rights Agreement]